DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “chaise lounge” is interpreted to mean a long reclining chair, according to the entry “Chaise longue” ([retrieved from https://en.wikipedia.org/wiki/Chaise_longue on 7/12/2022]).

Claim Objections
Claim 1 objected to because of the following informalities:  line 15 recites “at least one support post having coupled to the actuator”. The examiner believes this to be a typographical error, and should read something like “at least one support post coupled the actuator” or “at least one support poste being coupled to the actuator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 12 of claim 1 recites “the solar power converter”. Claim 10 recites “solar panels and a solar charge converter”. It is unclear if the solar power converter is the same element as the solar charge converter, or if it is a distinct element. Therefore claim 1, and its dependent claims 2-6, are rejected as indefinite.
Claim 5 also recites “the solar power converter”, and is indefinite for the same reasons as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/041917A1 to Schaffner (machine translation relied upon herein), and further in view of US PGPub 2012/0205951 to Strolka-Echols and CN1082946532A to Shao (machine translation relied upon herein).
Regarding claims 1, 3, and 6, Schaffner teaches an adjustable chaise lounge comprising
a generally horizontal main frame 2 having a top (portion of 6 highlighted in grey in Marked-up Fig. 2 below), a base (portion of 6 highlighted in black in Marked-up Fig. 2), and two sides (the frame comprises a distinct element 6 on each side, the elements 6 form the top and base; p. 5 of translation)
a seat portion 10/12 (Fig. 1)
an adjustable back rest member 8 having a free distal end (coincident with element 24) and a proximal end (coincident element 36, Figs. 5-7) that is coupled to the chaise lounge, the back rest member having a resting surface (flat portion of 8 facing viewer in in Figs. 1-4) and a base (comprising structural elements facing viewer in Fig. 7, labeled 42 in Figs. 5, 6), the free end of the adjustable back rest being proximate the top of the main frame 2 when in a fully lowered position (seen in Figs. 1, 8)
at least one arm rest 38
at least one ground engaging member 48 coupled to the frame 2 (Fig. 11)
solar panels 22 (“module” described in middle of p. 3 of translation)
a powered linear actuator 26 coupled to the main frame 2 (Figs. 5, 6), wherein the actuator is powered by the solar panels 22 and moveable from a first position proximate the top of the main frame (Modified-Figs. 5/6 below, which are at the same scale, show that a terminal end of actuator 26 is a closer to the main frame 2 in the first position than in the second position) and a second position proximate the seat portion 10/12 (Fig. 3 in particular shows that the terminal end of actuator 26 is closer to the seat portion 10/12 than it is to the main frame 2; therefore the second position is proximate the seat portion), the linear actuator being movable in a y-plane (the actuator 26 moves mostly in a left-right direction of Figs. 5, 6, and is therefore moveable in a y-plane within the broadest reasonable interpretation)
at least one support post 36 coupled to the actuator 26 at a first end (Figs. 5, 6) and coupled to the base of the adjustable back rest 8 at a second end, wherein the linear actuator moves between the first position and the second position, the adjustable back rest is raised and lower by the powered actuator
an electronic device (“remote control” at bottom of p. 3 through top of p. 4 of the translation) coupled to the actuator 26 for controlling the powered movement of the actuator.

[AltContent: connector][AltContent: textbox (top)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    430
    317
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    533
    198
    media_image2.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image3.png
    436
    195
    media_image3.png
    Greyscale


	Schaffner does not specifically teach a solar charge converter. Strolka-Echols teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a solar charge converter (40 of Fig. 3) so that powered portions of a chaise lounge can receive a proper amount of energy from solar panels or other sources when necessary (¶0049, 0054, 0055).
	Schaffner does not specifically teach that the electronics coupled to the actuator is a switch proximate the arm rest. Shao teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a switch (9 of p. 1) coupled to powered portions of a chair that is proximate the arm rest of the chair so that users may have an alternative way to control powered movement (bottom p. 3, p. 4 of translation of Shao).
 	Per claim 3, modified-Schaffner teaches the limitations of claim 1. The chaise lounge further comprises a second support poste 28 (Figs. 5, 6 of Schaffner).
	Per claim 6, modified-Schaffner teaches the limitations of claim 1. The chaise lounge further comprises cushions for the seat portion and adjustable back rest (Abstract).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner, Strolka-Echols, and Shao as applied to claim 1 above, and further in view of US PGPub 2020/0076351 to Belverio.
Regarding claim 2, modified-Schaffner teaches the limitations of claim 1. Schaffner teaches that the solar panels are coupled to the free distal end of the adjustable back rest member (Fig. 2), but does not teach that the solar panels are coupled to the armrest. Belverio teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to configure solar panels such that at least some of them (e.g. 19 of Fig. 1) are coupled to an armrest so that the solar panels can be conveniently used to power devices (¶0013, 0018). 
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner, Strolka-Echols, and Shao as applied to claim 1 above, and further in view of US PGPub 2019/0145153 to Edelman.
Regarding claim 4, modified-Schaffner teaches the limitations of claim 1. Schaffner teaches that the chaise lounge comprises a battery (20), but does not specifically teach that the batter is a lithium ion battery. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the chaise lounge with a lithium ion battery because such a battery is conventionally used in similar lounges (¶0071 of Edelman). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffner, Strolka-Echols, and Shao as applied to claim 1 above, and further in view of US PGPub 2017/0164742 to Hay (included in Applicant’s IDS of 3/2/2021).
Regarding claim 5, modified-Schaffner teaches the limitations of claim 1. Schaffner does not teach a powered sun visor. Hay teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a powered sun visor (80 of Figs. 1-5) on such a chaise lounge, wherein the sun visor is powered by a solar panel and moveable between at least a first position and a second position, to provide protection from the sun (¶0065, 00068).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726